Case 19-11499-amc         Doc 43
                            Filed 02/20/20 Entered 02/20/20 18:33:20 Desc Main
                            Document     Page 1 of 3
                 IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)
 IN RE:                                      :
 DONNA M FITZPATRICK                         :     BK. No. 19-11499-amc
                        Debtor               :
                                             :     Chapter No. 13
 FREEDOM MORTGAGE CORPORATION                :
                        Movant               :
                   v.                        :
 DONNA M FITZPATRICK                         :
 LEBER R FITZPATRICK (NON-FILING CO-         :     11 U.S.C. §362
 DEBTOR)                                     :
                        Respondents          :

     MOTION OF FREEDOM MORTGAGE CORPORATION FOR RELIEF FROM
  AUTOMATIC STAY UNDER §362 AND CO-DEBTOR STAY UNDER §1301 PURSUANT
                 TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and Co-Debtor Stay and leave to foreclose on its mortgage

on real property owned by DEBTOR, DONNA M FITZPATRICK AND NON-FILING CO-

DEBTOR, LEBER R FITZPATRICK.

               1.      Movant is FREEDOM MORTGAGE CORPORATION.

               2.      DEBTOR, DONNA M FITZPATRICK AND NON-FILING CO-DEBTOR,

LEBER R FITZPATRICK, are the owners of the premises located at 1203 SWARTHMORE AVE,

FOLSOM, PA 19033, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant instituted foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings instituted were stayed by the filing of the instant

Chapter 13 Petition.

               7.      As of February 13, 2020, Debtor has failed to tender post-petition mortgage

payments for the months of December 2019 through February 2020. The monthly payment amount
Case 19-11499-amc          Doc 43Filed 02/20/20 Entered 02/20/20 18:33:20 Desc Main
                                Document      Page 2 of 3
for the months of December 2019 through February 2020 is $2,138.98 each, less suspense in the

amount of $544.16, for a total amount due of $5,872.78. The next payment is due on or before March

1, 2020 in the amount of $2,138.98. Under the terms of the Note and Mortgage, Debtor has a

continuing obligation to remain current post-petition and failure to do so results in a lack of adequate

protection to Movant.

               8.       Movant, FREEDOM MORTGAGE CORPORATION, requests the Court

award reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this

Motion.

               9.       Movant additionally seeks relief from the Co-Debtor Stay under §1301(c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the Co-Debtor Stay.

               10.      Movant has cause to have the Automatic Stay and Co-Debtor Stay terminated

as to permit Movant to complete foreclosure on its mortgage.

               11.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               12.      Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the Automatic Stay and Co-Debtor Stay.

               13.      Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.       Modifying the Automatic Stay under Section 362 and Co-Debtor Stay under
Case 19-11499-amc         Doc 43   Filed 02/20/20 Entered 02/20/20 18:33:20 Desc Main
                                   Document     Page 3 of 3
Section 1301 with respect to 1203 SWARTHMORE AVE, FOLSOM, PA 19033 (as more fully set

forth in the legal description attached to the Mortgage of record granted against the Premises), as to

allow Movant, its successors and assignees, to proceed with its rights under the terms of said

Mortgage; and

                b.    That relief from any Co-Debtor Stay (if applicable) is hereby granted; and

                c.    Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                d.    Holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the Automatic

Stay and Co-Debtor Stay; and

                e.    Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

                f.    Granting any other relief that this Court deems equitable and just.

                                                    /s/ Jerome Blank, Esquire
                                                    Jerome Blank, Esq., Id. No.49736
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31625
                                                    Fax Number: 215-568-7616
February 20, 2020                                   Email: jerome.blank@phelanhallinan.com
